         Case 4:20-cv-01667-MWB-DB Document 10 Filed 09/18/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    HAMETT DIAZ,                                     No. 4:20-CV-01667

                Petitioner,                          (Judge Brann)

          v.

    DEREK OBERLANDER,
    Superintendent,

                Respondent.

                              MEMORANDUM OPINION

                                  SEPTEMBER 18, 2020

I.       BACKGROUND

         Hamett Diaz, an inmate presently confined at the Forest State Correctional

Institution, Marienville, Pennsylvania (SCI-Forest), initially filed this pro se petition

for writ of habeas corpus, pursuant to 28 U.S.C. § 2254 in the United States District

Court for the Eastern District of Pennsylvania.1 Named as Respondent is SCI-Forest

Superintendent Derek Oberlander.2 The required filing fee has been paid. By Order

dated September 11, 2020, the action was transferred to the United States District

Court for the Middle District of Pennsylvania,3 where it was received on September

15, 2020.4 Accompanying the Petition is Diaz’ “‘motion for stay and abeyance’ for




1
     Doc. 1.
2
     Id.
3
     Doc. 5.
4
     Doc. 6.
          Case 4:20-cv-01667-MWB-DB Document 10 Filed 09/18/20 Page 2 of 6




purpose of completing state exhaustion.”5 Service of the Petition has not yet been

ordered.

       According to the motion, Petitioner seeks a stay, based on the following:

          The Petitioner has timely filed a PCRA petition by and through counsel
          and has also timely filed an appeal from the denial of said PCRA petition
          and am now awaiting a response from the Pennsylvania Supreme Court
          for the Allowance of Appeal. So, the Petitioner is respectfully requesting
          a “stay and abeyance” for the purpose of completing exhaustion.6

    II.       DISCUSSION

          Title 28 United States Code Section 2254(b)(1) provides that an application for

a writ of habeas corpus filed on behalf of a person in custody pursuant to the judgment

of a state court shall not be granted unless the applicant has exhausted the remedies

available in the courts of the state; or there is an absence of available state corrective

process; or there are existing circumstances which render the state process ineffective.

The exhaustion requirement is not a mere formality. It serves the interests of comity

between the federal and state systems, by allowing the state an initial opportunity to

determine and correct any violations of a prisoner’s federal rights. However, a

Section 2254 petition may be denied on the merits notwithstanding the failure of a

petitioner to exhaust available state court remedies.

          The United States Court of Appeals for the Third Circuit has stated

that“[U]nder 28 U.S.C. § 2254(c), such a petitioner ‘shall not be deemed to have



5
    Doc. 7.
6
    Id.
                                              2
         Case 4:20-cv-01667-MWB-DB Document 10 Filed 09/18/20 Page 3 of 6




exhausted the remedies available in the courts of the State ... if he has the right under

the law of the State to raise, by any available procedure, the question presented.”7 “A

state prisoner is generally barred from obtaining federal habeas relief unless the

prisoner has properly presented his or her claims through one ‘complete round of the

State’s established appellate review process.’”8 The Supreme Court of the United

States in O’Sullivan v. Boerckel explained that state prisoners must “file petitions for

discretionary review when that review is part of the ordinary appellate review

procedure in the State.”9 The Supreme Court added that, in determining whether a

state prisoner has preserved an issue for presentation in a federal habeas petition, it

must be determined not only whether a prisoner has exhausted his state remedies, but

also whether he has properly exhausted those remedies. In sum, whether the state

prisoner has fairly presented his claims to the state courts.10

         Fair presentation requires that the “substantial equivalent” of both the legal

theory and the facts supporting the federal claim are submitted to the state courts, and

the same method of legal analysis applied in the federal courts must be available to

the state courts.11 Moreover, to satisfy exhaustion, the state court must be put on



7
     Wenger v. Frank, 266 F.3d 218, 223-24 (3d Cir. 2001).
8
     Woodford v. Ngo, 548 U.S. 81, 92 (2006)(internal citations omitted); O’Sullivan v. Boerckel,
     526 U.S. 838, 844-45 (1999)(while exhaustion does not require state prisoners to invoke
     extraordinary remedies, the state courts must be afforded one full opportunity to resolve any
     constitutional issues via completion of the State’s established appellate review process).
9
     Id. at 847.
10
     See id. at 848.
11
     Evans v. Court of Common Pleas, 959 F. 2d 1227,1230 (3d Cir. 1992); Lambert v.
     Blackwell, 134 F.3d 506, 513 (3d Cir. 1997).
                                                   3
         Case 4:20-cv-01667-MWB-DB Document 10 Filed 09/18/20 Page 4 of 6




notice that a federal claim is being asserted.12 The exhaustion requirement is satisfied

if the petitioner’s claims are presented through a collateral proceeding, such as a

petition under Pennsylvania’s Post Conviction Relief Act (PCRA); it is not necessary

to present federal claims to state courts both on direct appeal and in a PCRA

proceeding.13

         The Supreme Court, noting that a total exhaustion rule “does not unreasonably

impair the prisoner’s right to relief,” has recognized that if a habeas corpus petition

containing both exhausted and unexhausted claims is presented, then the entire

petition must be dismissed.14 However, in both Rhines v. Weber15 and Crews v.

Horn,16 a § 2254 petitioner filed a timely, but mixed, federal habeas corpus petition

(one containing both exhausted and unexhausted claims). Both Rhines and Crews

addressed arguments that federal habeas petitions should be held in abeyance while

unexhausted claims were exhausted in state court because those claims might be time

barred upon returning to federal court due to the time limitations imposed by 28

U.S.C. § 2254(b)(1).

         Rhines recognized that under such “limited circumstances” district courts have

discretion to stay a mixed § 2254 federal habeas corpus petition so that the petitioner




12
     Keller v. Larkins, 251 F.3d 408, 413 (3d Cir. 2001).
13
     Evans, 959 F.2d at 1230.
14
     Rose v. Lundy, 455 U.S. 509, 522(1982).
15
     544 U.S. 269 (2005).
16
     360 F.3d 146 (3d Cir. 2004).
                                                   4
         Case 4:20-cv-01667-MWB-DB Document 10 Filed 09/18/20 Page 5 of 6




can pursue review of his unexhausted claims in state court.17 Our Court of Appeals in

Crews similarly recognized that in order to avoid an unfair result “when an outright

dismissal could jeopardize the timeliness of a collateral attack, a stay is the only

appropriate course of action.”18

         The Petitioner’s pending motion in the matter at hand appears to indicate that

he has a matter pending before the Pennsylvania Supreme Court. Given the liberal

consideration afforded to pro se litigants, it appears that Petitioner is seeking a stay so

that he can maintain the timeliness of his habeas petition. As set forth in Crews, Diaz

should not face the prospect of forfeiting federal court review of any issues. In this

regard, there is no indication that Petitioner is seeking to defer adjudication of his

claims or to defeat the interests of finality of state court judgments.

         Recognizing that Diaz may not have any additional time in which to file a new

federal habeas petition if he returns to pursue further state court review, Crews

counsels in favor of allowing the state courts the initial opportunity to review any

unexhausted claims. Petitioner’s request for a stay of litigation in this case will

therefore be granted so that he may complete state review of any pending,

unexhausted federal claim.




17
     Rhines, 544U.S. at 277.
18
     Crews, 360 F.3d at p. 154 (internal citations omitted).

                                                   5
       Case 4:20-cv-01667-MWB-DB Document 10 Filed 09/18/20 Page 6 of 6




       In the event that the state courts refuse to entertain such review, Petitioner may

return to this Court and seek review of any unexhausted claims or he may elect to

solely proceed with his exhausted claims.

III.   CONCLUSION

       In order to keep this matter moving forward, within thirty (30) days of

disposition of Petitioner’s state court proceedings, he shall file a written status report

with this Court. That status report shall include a copy of the relevant state court

disposition. Failure to timely file the required written status report may be deemed a

failure to prosecute.

       Upon demonstration by Petitioner that his relevant state court proceedings have

concluded, the stay issued in this matter will be lifted. Until such time, this matter will

be marked closed for administrative purposes.

       An appropriate Order follows.

                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




                                             6
